Citation Nr: 1545331	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  04-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for chronic dysthymic disorder with anxiety symptoms.

2.  Entitlement to service connection for a leg disability (other than peripheral neuropathy).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran had active military service from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)). 

In March 2003, the AOJ denied service connection for hypertension and declined to reopen a previously denied claim for service connection for a leg disability.  In September 2007, the AOJ granted service connection for chronic dysthymic disorder with anxiety symptoms and history of anti-social personality disorder and assigned a 30 percent evaluation, effective November 12, 2002. 

In March 2008, the Board reopened the underlying leg disability claim and remanded that claim and the hypertension claim for additional development.  The Board also denied service connection for peripheral neuropathy.  Consequently, the current appeal for service connection for a leg disability is construed as a claim for disability other than peripheral neuropathy.  References hereinafter to a "leg disability" should be taken to mean disability other than peripheral neuropathy.

In January 2011, the Board denied service connection for hypertension and a leg disability.  The Veteran appealed the Board's denial of these claims, and the parties to the appeal entered a joint motion to vacate and remand the Board's 2011 decision.  The United States Court of Appeals for Veterans Claims (Court) granted the joint motion in July 2011.

In August 2011, the AOJ denied service connection for erectile dysfunction (ED) and sleep apnea.  A statement of the case (SOC) was issued in September 2012 and a substantive appeal was received in October 2012.  Service connection for a kidney disability was denied in December 2012 and a notice of disagreement was received in January 2013.

In April 2014, the Board denied the claims of entitlement to an initial disability evaluation in excess of 30 percent for chronic dysthymic disorder with anxiety symptoms, and entitlement to service connection for a leg disability (other than peripheral neuropathy).  The Board remanded to the AOJ issues of entitlement to service connection for hypertension, ED, sleep apnea, and kidney disability.  The Veteran appealed to the Court the claims denied by the Board, and the parties to the appeal entered a joint motion to vacate and remand the Board's 2014 decision.  The Court granted the joint motion in October 2014.

The Board observes that the Court remanded this case, in part, as the record before the Court did not include Volumes 6 through 9 of the paper claims folder.  These volumes have now been restored.  In addition to the paper claims folders, the record on appeal includes documents stored electronically in the Veterans Benefits Management System and Virtual VA.  Thus, any future consideration of this case should take into consideration the existence of these electronic records.

The Board further observes that the AOJ has not completed development of the claims remanded by the Board in April 2014.  Thus, these claims are not currently before the Board for further appellate review.

The record includes evidence that the Veteran's unemployability may be due to his service-connected chronic dysthymic disorder with anxiety symptoms.  See Social Security Administration decision dated May 1993; VA examination report dated May 2007.  As the increased rating claim for chronic dysthymic disorder with anxiety symptoms has been appealed to the Board, the Board finds that the issue of entitlement to TDIU has been reasonably raised which is deemed a component of the increased rating claim, rather than a separate claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  For administrative purposes, the Board has listed the TDIU issue as a separate claim on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

REMAND

Dysthymic disorder

The Court has remanded the claim of entitlement to an initial disability evaluation in excess of 30 percent for chronic dysthymic disorder with anxiety symptoms for Board consideration of additional issues.  

A review of the record currently before the Board reflects that the Veteran last underwent VA examination in June 2009.  His most recent, relevant VA treatment record considered in the Board's April 2014 decision was dated February 2010.  In September 2015, the Veteran submitted records of VA psychiatric consultations in 2012 following the suicide of his spouse.  Based on the above, the Board finds that a contemporaneous VA examination is necessary to determine the current severity of the Veteran's service-connected psychiatric disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Leg disability

As discussed in prior Board remands, the Veteran's service treatment records (STRs) show treatment for bilateral leg pain beginning in May 1967.  He was hospitalized later that month for a stress fracture of the tibiae.  Other diagnostic impressions at that time included stress swelling, muscle strain, and shin splints.  He continued to receive treatment through December 1967, although x-rays were negative and the Veteran retained full range of motion.  In December 1969, the Veteran again complained of bilateral leg pain.  In March 1970, a three-year history of tibia pain was noted.  Compartment syndrome was to be ruled out.  The Veteran was seen again for leg pain in April 1970, but his separation examination was normal later that month.

The Veteran claims that he has manifested a chronic bilateral leg disorder since service.  The parties before the Court determined that an August 2012 VA addendum opinion, which opined that the Veteran's current anterior shin pain was not caused or related to a possible stress fracture in service, is inadequate for rating purposes.  Specifically, the parties indicated that the VA examiner did not adequately discuss additional diagnoses of record such as bilateral compartment syndrome, restless leg syndrome and periodic movement syndrome.

Thus, the Board remands this claim for additional medical examination and opinion which specifically discusses the pertinent evidence of record, including the potential diagnoses of bilateral compartment syndrome, restless leg syndrome and periodic movement syndrome.  

TDIU

On remand, as the Board finds that the issue of entitlement to TDIU has been reasonably raised, the AOJ should furnish the Veteran appropriate VCAA notice on the TDIU issue.

 Accordingly, the case is REMANDED to the AOJ for the following actions:
 
1.  Associate with the claims folder complete clinic records from the VA Gulf Coast Veterans Health Care System (HCS) since June 2012.

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to TDIU.  Also, request the Veteran to submit, or authorize VA to obtain on his behalf, any relevant private medical records including those from his primary care provider Dr. Kinzelman and the provider who reportedly performed a magnetic resonance imaging (MRI) scan of the right knee in approximately 2009.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to address the severity, including any functional impairment, due to his service-connected chronic dysthymic disorder with anxiety symptoms.  The paper claims folders and electronic records, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Examination findings should also include a description of the nature and severity of the Veteran's service-connected chronic dysthymic disorder with anxiety symptomatology, to include the impact on his social and occupational functioning, since November 2002.  In addition, the examiner should assign a GAF score(s) reflecting the Veteran's psychological, social, and occupational functioning since November 2002.  The examiner is requested to reconcile the differing evaluations of severity provided by the VA examiners in May 2007 and June 2009.

Following a review of the record, to include the Veteran's statements and those of his former spouse, the examiner should describe the functional impact the Veteran's service-connected psychiatric disability has had on his ordinary activities, to include his employability since November 2002, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

In providing this opinion, the examiner's attention is directed towards the following:

* a Social Security Administration determination that the Veteran became disabled effective September 1990 due to a primary diagnosis of diabetes mellitus and a secondary diagnosis of depression (located in Volume 4 of the paper claims folder);
* a June 2003 private psychiatric evaluation wherein the Veteran reported being charged with domestic violence against his spouse (located in Volume 2 of the paper claims folder);
* a May 2006 VA depression case manager note wherein the Veteran's spouse described him as just laying around and not speaking to anyone (located in Volume 2 of the paper claims folder);
* a May 2007 VA mental disorders examination report reflecting a diagnosis of chronic dysthymic disorder with anxiety symptoms, providing a GAF score of 57 to 60, and opining that such disorder rendered him unable to maintain a productive and gainful employment (located in Volume 4 of the paper claims folder);
* the history of GAF scores of 50 (private psychiatric evaluation dated May 2003), 55 (private psychiatric evaluation dated June 2003), 55 (VA treatment record dated July 2006), 50 (VA treatment record dated October 2008), 50 (VA treatment record dated November 2008), 55 (VA treatment record dated December 2008), 55 (VA treatment record dated February 2009), 55 (VA treatment record dated May 2009), 55 (VA treatment record dated August 2009), 55 (VA treatment record dated February 2010), 55 (VA treatment record dated March 2010) and 50 (VA treatment record dated September 2012); and
* a June 2009 VA mental disorders examination report reflecting a diagnosis of chronic dysthymic disorder with a GAF score of 65, and personality disorder with a GAF score of 55 (located in Volume 7 of the paper claims folder).

All opinions expressed by the examiner should be accompanied by a complete rationale. 

4.  The Veteran should also be afforded an appropriate VA examination to address whether he manifests disability of his legs (other than peripheral neuropathy) attributable to active military service.  The paper claims folders and electronic records, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is requested to identify all disabilities of the lower legs manifested since service (other than peripheral neuropathy), to include consideration of anterior compartment syndrome, restless leg syndrome, periodic movement disorder, shin splints and residuals of in-service stress fractures of the tibiae.  The examiner is specifically requested to identify the criteria for diagnosing anterior compartment syndrome, restless leg syndrome, periodic movement disorder and shin splints and specify whether the Veteran meets the criteria for any of these disorders.

The examiner should then provide opinion as to whether it is at least as likely as not that any currently manifested lower extremity disorder (other than peripheral neuropathy) first manifested in service or results from an event in service, to include the in-service treatment for stress fractures of the tibiae.

In providing this opinion, the examiner's attention is directed towards the following:

* the Veteran's in-service treatment for lower leg pains variously assessed as stress edema, stress fractures of the tibias, shin splints, muscle strain and rule out anterior compartment syndrome (located in Volume 9 of the paper claims folder);
* a VA Form 21-526e (Veteran's Application for Compensation or Pension) received in May 1970 wherein the Veteran reported a civilian diagnosis of anterior compartment syndrome (located in Volume 1 of the paper claims folder);
* a May 1973 statement from the Veteran describing his lower leg symptoms in service and after service (located in Volume 1 of the paper claims folder);
* a series of radiology reports in October 1988 which, inter alia, showed an old healed fracture of the right proximal tibial shaft (located in Volume 3 of the paper claims folder);
* a May 1990 private bone scan interpreted as showing no abnormal areas of increased activity in the lower extremities (located in Volume 1 of the paper claims folder);
* a February 1999 private treatment record wherein the Veteran described restless leg syndrome (located in Volume 2 of the paper claims folder);
* an April 1999 private diagnosis of osteoarthritis of the knees and peripheral neuropathy of the lower extremities (located in Volume 2 of the paper claims folder);
* an August 2001 private treatment record wherein the Veteran reported lower extremity shin pain and swelling when walking (located in Volume 2 of the paper claims folder);
* a December 2002 statement from the Veteran describing his lower leg symptoms in service and after service (located in Volume 1 of the paper claims folder);
* a June 2004 examination report from Dr. Shawbitz opining that the Veteran may very well have anterior compartment syndrome in both legs, some degree of diabetic-driven peripheral neuropathy, an element of restless legs and certainly periodic leg movement syndrome (located in Volume 2 of the paper claims folder);
* an August 2004 private sleep study noting no periodic leg movements during the sleep study test (located in Volume 8 of the paper claims folder);
* a May 2007 VA peripheral nerves examination report reflecting a diagnosis of lower extremities peripheral neuropathy not caused by or related to diabetes mellitus (located in Volume 4 of the paper claims folder);
* an August 2012 VA examination report reflecting a diagnosis of anterior shin pain of unknown etiology which was not caused or related to possible stress fracture in service noting that medical literature did not support long standing pain without etiology as a "sequel" of stress fracture (located in Volume 8 of the paper claims folder); and
* a medical article on anterior compartment syndrome (located in Volume 8 of the paper claims folder).

All opinions expressed by the examiner should be accompanied by a complete rationale.

5.  Thereafter, re-adjudicate the claims on appeal.  If any benefit sought is denied, a supplemental statement of the case should be issued. The Veteran and his representative should be given opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

